Citation Nr: 0633007	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision.


FINDING OF FACT

The veteran's schizophrenia is manifested in symptoms such as 
irritability, anxiety, problems in relationships, sleep 
disturbances, depression, and a sometimes flat affect, a 
Global Assessment of Functioning (GAF) score ranging from 55 
to 75; but there are no indications of more severe symptoms 
such as delusions; hallucinations; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements prior to 
initial adjudication by the RO in a November 2002 letter.  
The veteran has not been prejudiced by inadequate notice 
because he has been provided with every opportunity to submit 
evidence and argument in support of his claim, was sent an 
additional development letter in April 2003, and has been 
provided with the entire text of 38 C.F.R. § 3.159 in a 
statement of the case issued in January 2004.  Any defect 
with respect to the notice requirement in this case was 
harmless error.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private medical records 
indicated by the veteran to be relevant, and afforded the 
veteran two VA examinations in accordance with the duty to 
assist the veteran.  There does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
No. 02-1814 (U.S. Vet. App. September 22, 2006).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.

II.  Claim for Increased Rating

The veteran filed a claim for an increased rating for 
schizophrenia in November 2002.  In March 1962, the veteran 
initially received a 10 percent disability rating for 
schizophrenia resulting from being held as a prisoner of war 
in Korea.  In June 1976, the veteran's disability rating for 
schizophrenia was increased to the present level of 30 
percent which the veteran now claims should be increased.  
Where, as here, initial entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The criteria for rating PTSD can be found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9204.  Under this diagnostic code, a 
30 percent rating is warranted where occupational and social 
impairment are exhibited in a decrease in work efficiency, 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  38 C.F.R. § 4.130, 
Diagnostic Code 9204.

A 50 percent rating is warranted where occupational and 
social impairment are exhibited in reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where occupational and 
social impairment are exhibited with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating, the highest rating under this 
diagnostic code, is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  Id.

The veteran underwent two VA examinations as well as a 
private medical examination.  These three examination reports 
along with the veteran's VA treatment records and a private 
medical record consist the relevant evidence of record.

The November 2002 VA examination report includes notations 
that the examiner reviewed the veteran's medical record.  The 
examiner noted that the veteran was "clean, adequately 
dressed and groomed."  He was "alert, oriented times 
three" and his mood was described as anxious.  He was noted 
to have good concentration, memory, and speech with no signs 
of hallucinations or suicidality or problems with impulse 
control.  The veteran was assigned a GAF score of 75 which 
indicates transient and expectable reactions to psychosocial 
stressors (such as difficulty concentrating after a family 
argument) and no more than slight impairment in social, 
occupational, or school functioning (such as temporarily 
falling behind in schoolwork).

A private medical record dated March 2003 indicates that the 
veteran was described by his family as a loner with poor 
insight, anxiety, and short term memory loss.  This examiner 
also thoroughly detailed the veteran's in-service stressors 
while being held as a prisoner of war in Korea.

The veteran's VA treatment records indicate the veteran is 
currently prescribed medication to relieve schizophrenic 
symptoms, and that he takes such medication on a somewhat 
irregular basis.

The veteran submitted a private psychological examination 
record from March 2004.  The veteran presented as dressed 
adequately, cooperative, and with appropriate affect.  His 
judgment and insight were good, thought processes were 
logical, coherent, and relevant; however, the veteran was 
quoted as saying that he was "very uncomfortable" and 
"nervous."  The examining physician concluded in saying 
that the veteran's symptoms were in remission but assigned 
the veteran a GAF of 55 indicating moderate symptoms such as 
flat affect, circumstantial speech, and occasional panic 
attacks, with moderate difficulty in social, occupational, or 
school functioning with few friends and inability to keep a 
job.

The veteran underwent a second VA examination in March 2004.  
The examiner noted that the veteran had been unemployed since 
1982, lived alone and was separated from his wife.  The 
examiner also noted that he irritated easily, was somewhat 
anxious, displayed constricted affect, appeared depressed and 
admitted to serious family problems and trouble sleeping.  
The veteran appeared clean, well-groomed, alert, oriented, 
with good impulse control, fair attention, concentration and 
memory, fair insight and judgment, and no hallucinations or 
suicidal thoughts.  The examiner assigned the veteran a GAF 
score of 55 indicating moderate symptoms such as flat affect, 
circumstantial speech, and occasional panic attacks, with 
moderate difficulty in social, occupational, or school 
functioning with few friends and inability to keep a job.

From the evidence described above, the veteran's 
schizophrenia is manifested in symptoms such as irritability, 
anxiety, problems in relationships, sleep disturbances, 
depression, and a sometimes flat affect.  The veteran 
suffered from symptoms including social impairment in family 
relations, and the veteran was noted to have a GAF scored 
ranging from 55 to 75.  The veteran did not display any 
indications of suffering from more severe symptoms such as 
delusions; hallucinations; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  As such, the veteran's symptomatology 
does not more nearly approximate a higher disability rating 
and thereby a rating in excess of 30 percent for 
schizophrenia is not warranted.  In so deciding, the Board 
has deemed the veteran as competent to describe his 
schizophrenic symptoms.  His symptoms, both those described 
by the veteran and documented in his medical records, were 
taken into consideration.  There is no doubt of material fact 
to be resolved in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 30 percent for 
schizophrenia is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


